Citation Nr: 0526761	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  04-15 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a heart disorder.   
 
2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for arthritis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from September 1942 to October 
1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 RO rating decision 
which determined that new and material evidence had not been 
submitted to reopen claims for service connection for a heart 
disorder and for arthritis (claimed as rheumatoid arthritis 
and osteoarthritis).  

The Board notes that in an April 2004 statement of the case 
and a June 2004 supplemental statement of the case, the RO 
apparently addressed the veteran's claims on a de novo basis.  
However, service connection for such disorders was previously 
denied, including in a final June 1965 RO decision.  
Therefore, the Board must address whether the veteran 
submitted new and material evidence to reopen his claims for 
service connection for a heart disorder and for arthritis.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The present Board decision addresses the issues of whether 
new and material evidence has been submitted to reopen claims 
for service connection for a heart disorder and for 
arthritis.  The issues of the merits of the claims for 
service connection for a heart disorder and for arthritis are 
the subject of the remand at the end of the decision.  


FINDINGS OF FACT

1.  The RO denied service connection for a heart disorder in 
June 1965, and the veteran did not appeal.  Evidence 
submitted since then includes some evidence which is not 
cumulative or redundant, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  

2.  The RO denied service connection for arthritis in June 
1965.  Evidence submitted since then includes some evidence 
which is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen a 
claim for service connection for a heart disorder.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2004).  

2.  New and material evidence has been submitted to reopen a 
claim for service connection for arthritis.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Bilateral Knee Disabilities

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
arteriosclerosis, organic heart disease, and arthritis, will 
be presumed if they are manifest to a compensable degree 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Unappealed RO decisions are final, with the exception that a 
claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 
Vet.App. 140 (1991).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

The RO initially denied service connection for a heart 
disorder (premature ventricular contractions) in July 1947.  
A June 1949 RO decision indicated that the July 1947 decision 
was confirmed.  However, it is unclear for which disorders 
service connection was denied or whether any notice of such 
decision was provided.  In June 1965, the RO again denied 
service connection for a heart disorder (apparently on a de 
novo basis).  The June 1965 decision was not appealed and is 
considered final.  

The evidence considered at the time of the June 1965 RO 
decision included the veteran's service medical records for 
his September 1942 to October 1945 active duty which show no 
complaints of or treatment for any heart problems.  The 
September 1942 enlistment examination included a notation 
that the veteran's heart and blood vessels were normal and 
related a blood pressure reading of 120/66.  The October 1945 
separation examination also included a notation that the 
veteran's heart and blood vessels were normal.  The blood 
pressure reading, at that time, was 120/80.  The available 
service personnel records indicate that the veteran was noted 
to be not physically qualified for reenlistment.  

Post-service private and VA treatment records referred to 
treatment for possible heart problems.  A June 1947 VA 
hospital report noted that the veteran complained of heart 
trouble.  He reported that his heart would skip beats, then 
pound, then stop completely, and that he would feel faint.  
It was noted that an electrocardiogram showed a sinus 
tachycardia and multifocal premature ventricular contractions 
and that such explained the veteran's complaint of cardiac 
arrhythmia.  The final diagnoses included ventricular 
premature contraction, due to unknown cause, 
electrocardiogram only.  

A May 1965 VA general medical examination report noted that 
the veteran reported that he was told that he had a heart 
murmur.  He indicated that his heart had never bothered him 
and that he had never received attention or treatment 
referable to his heart.  The diagnoses included cardiac 
condition, not found.  

Evidence received since the June 1965 RO decision includes 
additional private and VA treatment records.  These records 
contain evidence of treatment, including surgery, for 
variously diagnosed heart disorders.  

A May 2002 VA treatment entry noted that the veteran had a 
past medical history which included coronary artery disease, 
status post a myocardial infarction in 1989, and status post 
coronary artery bypass graft.  It was also reported that the 
coronary artery bypass graft was performed in 1989 and that 
the veteran underwent a pacemaker implantation in March 2002.  
The assessment included coronary artery disease, status post 
myocardial infarction; coronary artery bypass graft, status 
post pacemaker implantation; and questionable history of a 
transient ischemic attack in November 2001.  A September 2002 
entry noted that the veteran had a past medical history which 
included coronary artery disease, coronary artery bypass 
graft in 1989, and multiple percutaneous transluminal 
coronary angioplasties with stent.  The veteran was also 
noted to have a past medical history of hypertension and a 
transient ischemic attack in November 2001.  An April 2004 VA 
treatment entry related an assessment which included 
hypertension; mild anemia; coronary artery disease, 
asymptomatic; and status post pacemaker implantation.  

The Board observes that the evidence received since the June 
1965 RO decision includes current diagnoses of heart problems 
as well as evidence of prior treatment and surgery from at 
least 1989.  Significantly, the evidence available at the 
time of the June 1965 RO decision included a May 1965 VA 
examination report, noted above, which indicated that a 
cardiac condition was not found.  The June 1965 RO 
specifically denied service connection on the basis that 
there was no present heart disorder.  

The Board observes, however, that the evidence available at 
the time of the June 1965 RO decision also included a June 
1947 VA hospital report, within less than two years of the 
veteran's separation from service, which related diagnoses 
including premature ventricular contractions.  

As the evidence received since the June 1965 RO decision 
includes current diagnoses of heart problems, such evidence 
raises a question of a possible relationship between the 
veteran's present heart problems and his period of service or 
within on year of service separation (as required for 
presumptive service connection).  That evidence will be 
considered credible for the purpose of determining whether 
new and material evidence has been submitted.  Therefore, the 
Board finds that the evidence received since the June 1965 RO 
decision is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate his claim, and 
raises a reasonable possibility of substantiating the claim.  

The Board concludes that evidence submitted since the July 
1965 RO decision is new and material, and thus the claim for 
service connection for a heart disorder is reopened.  This 
does not mean that service connection is granted.  Rather, 
the merits of the claim for service connection will have to 
be reviewed on a de novo basis (see Manio, supra), after 
completion of additional development, as discussed in the 
below remand.  

II.  Arthritis

The RO initially denied service connection for a right 
shoulder disability in March 1947.  In June 1965, the RO 
denied service connection for a low back disability with 
arthritis, and for arthritis of the hands and arms.  The June 
1965 RO decision was not appealed and is considered final.  

The evidence considered at the time of the June 1965 RO 
decision included the veteran's service medical records for 
his September 1942 to October 1945 active duty which show no 
complaints of or treatment for any joint problems including 
arthritis.  The October 1945 separation examination report 
included a notation that the veteran's spine and extremities 
were normal.  

Post-service private and VA treatment records show treatment 
for various joint problems, including upper extremity and low 
back complaints.  A September 1946 private physical report 
noted that the veteran reported that in April 1944 he got his 
right shoulder caught between the gun turret and an 
ammunition box while in a storm.  The veteran indicated that 
he reported to a dispensary for treatment and that he thought 
that it was all right.  He stated that over the past several 
months, he had been having pain in weakness in his right 
shoulder and right arm.  The diagnoses included a right 
shoulder condition, undetermined.  

A June 1947 VA hospital report noted that the veteran had 
complaints including intermittent pain and stiffness of the 
neck and shoulder that shifted to the arms.  He also reported 
that the pain went to his knees.  The veteran further 
indicated that his arm was crushed between an ammunition box 
and that he had suffered right arm pain since that time.  He 
also noted that he suffered fractures of the left hand and 
that his knees would swell.  The diagnoses did not refer to 
joint problems or arthritis.  A June 1947 VA record of 
hospitalization report included diagnoses of arthritis.  

An October 1964 private medical report from R. E. King, M.D., 
noted that he had treated the veteran from August 1958 to 
June 1963 for back pain.  It was noted that in October 1962, 
the veteran underwent a hemilaminectomy at L4-L5, left side, 
with removal of a completely extruded intervertebral disc.  
The diagnosis was herniated intervertebral disc, L4-L5, left 
side.  

An October 1965 VA orthopedic examination report noted that 
the veteran underwent a laminectomy of L4-L5 on the left and 
that he claimed that his back would jump out of place and pop 
with no effect on the pain.  He stated that the back pain 
never left him.  The veteran also reported that he had muscle 
cramps in the right leg and right arm and that his right arm 
would get numb to the fingers.  It was noted that in terms of 
the alleged arthritis, the veteran claimed that he had it in 
the service and that his finger joints would become stiff and 
swollen, and that his elbows would swell and be painful.  The 
impression included status, laminectomy, symptomatic, with 
neurological as noted, and arthritis, hands and arms, no 
evidence on physical examination.  It was noted that X-rays 
of the lumbar spine showed narrowing of the intervertebral 
space between the 5th Lumbar and sacrum with hypertrophic 
changes on the anterior borders.  It was noted that X-rays of 
both elbows and hands showed no bone or joint pathology.  

Evidence received since the October 1965 RO decision includes 
additional private and VA treatment records.  These records 
contain evidence of treatment, including recent treatment, 
for variously diagnosed joint problems, including arthritis.  
A May 2002 VA treatment entry noted, as to the veteran's past 
medical history, that he had chronic low back pain, status 
post surgery in 1961.  The assessment included chronic low 
back pain, status post surgery in 1961, and weakness in the 
lower extremities attributed to the back by the veteran.  A 
January 2003 psychiatric treatment entry indicated diagnoses 
including pain, arthritis.  A March 2003 entry related an 
assessment that included chronic low back pain status post 
surgery in 1961 with weakness in the lower extremities 
attributed to the low back disorder by the veteran, and 
chronic generalized pain all over his body which the veteran 
attributed to arthritis.  

An August 2003 VA treatment entry noted that the veteran 
complained of left shoulder and right knee pain.  It was 
noted that radiological reports showed degenerative joint 
disease in the left glenohumeral joint and right knee and 
that it was advanced in the left shoulder.  Another August 
2003 entry referred to degenerative joint disease of both 
shoulders.  A December 2003 entry related an assessment which 
included bilateral knee degenerative joint disease.  

The Board observes that in the evidence available at the time 
of the June 1965 RO decision, there was evidence of low back 
arthritis.  The RO denied service connection for a low back 
disability with arthritis at that time.  However, the 
evidence at that time did not include any evidence of 
arthritis of the hands and arms.  A June 1947 VA record of 
hospitalization report included diagnoses of arthritis, but 
did not indicate which joints were affected.  As noted above, 
an October 1965 VA examination report related an impression 
that included arthritis, hands and arms, no evidence on 
physical examination.  The RO denied service connection for 
arthritis of the hands and arms on the basis that it was not 
shown.  

The Board observes that the evidence received since the June 
1965 RO decision includes current diagnoses of arthritis.  
There are VA treatment entry references to arthritis, 
degenerative joint disease of both knees, degenerative joint 
disease of both shoulders, and low back problems including 
arthritis.  As noted above, it is significant that there was 
no evidence of arthritis of at least the upper extremities at 
the time of the June 1965 RO decision.  As the evidence 
received since the June 1965 RO decision includes current 
diagnoses of arthritis of various joints, such evidence 
raises a question of a possible relationship between the 
veteran's present arthritis and his period of service or 
within one year of service separation (as required for 
presumptive service connection).  That evidence will be 
considered credible for the purpose of determining whether 
new and material evidence has been submitted.  Therefore, the 
Board finds that the evidence received since the June 1965 RO 
decision is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate his claim, and 
raises a reasonable possibility of substantiating the claim.  

The Board concludes that evidence submitted since the July 
1965 RO decision is new and material, and thus the claim for 
service connection arthritis is reopened.  This does not mean 
that service connection is granted.  Rather, the merits of 
the claim for service connection will have to be reviewed on 
a de novo basis (see Manio, supra), after completion of 
additional development, as discussed in the below remand.  

Duty to Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
VCAA and its implementing regulations essentially eliminate 
the concept of the well-grounded claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102.  They also include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C. § 5103A(f).  

In any event, the Board finds it has met the duty to assist 
and notify such that consideration was appropriate of the 
issue of whether new and material evidence had been submitted 
to reopen the claim.  In this regard, the U.S. Court of 
Appeals for Veterans Claims (Court) in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) indicates, generally, that four 
elements are required for proper VCAA notice:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to his claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes treatment reports and 
examination reports.  Significantly, no additional available 
pertinent evidence has been identified by the veteran as 
relevant to the issues on appeal.  

Under these circumstances, no further action is necessary to 
assist the veteran with the claims.  Moreover, in an October 
2002 statement, an April 2004 statement of the case, and a 
June 2004 supplemental statement of the case, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claims as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for whether new and 
material evidence has been submitted to reopen a claim for 
service connection for a heart disorder and for arthritis.  
The discussions in the rating decision, the statement of the 
case, and supplemental statement of the case, have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefits sought.  The Board 
therefore finds that the notice requirements of the new law 
and regulation have been substantially met.  Any deficiencies 
constitute no more than harmless error.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App.  April 14, 2005).

In this case, the veteran has been provided more than one 
year to respond to the requests of the VA for information in 
support of his case.  Further, he has either directly or 
indirectly responded to the many requests for information.  
Therefore, further delay in the adjudication of this case is 
not warranted.  


ORDER

The claim for service connection for a heart disorder is 
reopened, and to this extent only, the benefit on appeal is 
granted.  

The claim for service connection for arthritis is reopened, 
and to this extent only, the benefit on appeal is granted.  


REMAND

As the Board has determined that the previously denied claims 
for service connection for a heart disorder and for 
arthritis, have been reopened by new and material evidence, 
the claims must be reviewed on a de novo basis.  Manio, 
supra.  

As to the merits of the reopened claims for service 
connection for a heart disorder and for arthritis, there is a 
further VA duty to assist the veteran in developing evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As noted above, the veteran's service medical records show no 
complaints of or treatment for heart problems or for joint 
problems, including arthritis.  

Post-service private and VA treatment records show treatment 
for variously diagnosed heart problems and joint problems 
including arthritis.  A September 1946 private physician 
report noted that the veteran reported that in April 1944 he 
got his right shoulder caught between the gun turret and 
ammunition box while in a storm and that he had suffered pain 
and weakness in his right shoulder and right arm over the 
past several months.  The diagnoses included a right shoulder 
condition.  

A June 1947 VA hospital report, within less than two years of 
the veteran's separation from service, noted that the veteran 
had complaints including intermittent pain and stiffness of 
the neck and shoulder that shifted to the arms.  He also 
reported that the pain went to his knees.  The veteran 
further indicated that his arm was crushed between an 
ammunition box and that he had suffered right arm pain since 
that time.  He also noted that he suffered fractures of the 
left hand and that his knees would swell.  Additionally, the 
veteran indicated that his heart would skin beats, then 
pound, then stop completely, and that he would fee faint.  It 
was noted that an electrocardiogram showed a sinus 
tachycardia and multifocal premature ventricular contractions 
and that such explained the veteran's complaint of cardiac 
arrhythmia.  The diagnoses included ventricular premature 
contraction, due to unknown cause, electrocardiogram only.  
The diagnoses did not refer to joint problems or arthritis.  
A June 1947 VA record of hospitalization report included 
diagnoses of arthritis.  

A May 1965 VA general medical examination report related 
diagnoses including cardiac condition, not found.  An October 
1965 VA orthopedic examination related an impression which 
included status, laminectomy, symptomatic with neurological, 
as noted, and arthritis, hands and arms, no evidence on 
physical examination.  

Subsequent VA and private treatment entries show treatment 
for variously diagnosed heart problems as well as variously 
diagnosed joint problems including arthritis.  A May 2002 VA 
treatment entry noted that the veteran had a past medical 
history which included coronary artery disease, status post a 
myocardial infarction in 1989, and status post coronary 
artery bypass graft in 1989.  It was also reported that the 
veteran underwent a pacemaker implantation in March 2002.  
The report also noted that the veteran had a history of 
chronic low back pain, status post surgery in 1961.  The 
assessment included chronic low back pain, status post 
surgery in 1961 and weakness in the lower extremities 
attributed by the veteran to his low back disability; 
coronary artery disease, status post myocardial infarction; 
coronary artery bypass graft, status post pacemaker 
implantation; and questionable history of a transient 
ischemic attack in November 2001.  VA treatment entries dated 
in 2003 also show treatment for arthritis, degenerative joint 
disease of both shoulders, and degenerative joint disease of 
the knees.  

The Board notes that the veteran has not been afforded VA 
examinations with etiological opinions as to his claims for 
service connection for a heart disorder and for arthritis.  

Additionally, the Board observes that a May 2004 VA treatment 
entry noted that the veteran was followed by a cardiologist 
for his cardiac problems.  It was noted that the physician 
was Dr. Heynie.  Also, as shown by the past medical histories 
noted above, the veteran was apparently treated for heart 
problems since at least 1989.  The Board notes that treatment 
records from 1965 to 2002 are not of record.  

Given such factors, it is the judgment of the Board that the 
duty to assist the veteran with his claim includes obtaining 
any additional pertinent treatment records and providing him 
with VA examinations with an etiological opinion.  Id.  

Accordingly, this issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following:  

1.  Obtain copies of the veteran's 
reported treatment for heart problems 
from Dr. Heynie.  

2.  Ask the veteran to identify any other 
post-service VA and non-VA medical 
providers who have examined or treated 
him for heart problems and arthritis from 
his separation from service to the 
present, that the VA does not have.  Then 
obtain copies of the related medical 
records which are not already in the 
claims folder.  

3.  Have the veteran undergo a VA 
examination to determine the nature and 
etiology of his claimed heart disorder.  
The claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
diagnose all current heart disorders.  
Based on a review of historical records 
and medical principles, the examiner 
should provide a medical opinion, with 
adequate rationale, as to the approximate 
date of onset and etiology of any 
currently diagnosed heart disorders, 
including any relationship with the 
veteran's period of service from September 
1942 to October 1945.  

4.  Have the veteran undergo a VA 
examination to determine the nature and 
etiology of his claimed arthritis.  The 
claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
diagnose all current arthritis of the 
joints.  Based on a review of historical 
records and medical principles, the 
examiner should provide a medical opinion, 
with adequate rationale, as to the 
approximate date of onset and etiology of 
any currently arthritis, including any 
relationship with the veteran's period of 
service from September 1942 to October 
1945.  

5.  Thereafter, review the veteran's 
claims for service connection for a heart 
disorder and for arthritis.  If the claims 
are denied, issue a supplemental statement 
of the case to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                     
______________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


